
	

113 S46 IS: Ensuring the Full Faith and Credit of the United States and Protecting America's Soldiers and Seniors Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 46
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Toomey (for himself,
			 Mr. Vitter, Mr.
			 Lee, Mr. Rubio,
			 Mr. Enzi, Mr.
			 Barrasso, Mr. Chambliss,
			 Mr. Inhofe, Mr.
			 Blunt, Mr. Johnson of
			 Wisconsin, Mr. Heller,
			 Mr. Flake, Mr.
			 Risch, Ms. Ayotte,
			 Mr. Isakson, Mr. Grassley, and Mr.
			 Cruz) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To protect Social Security benefits and military pay and
		  require that the United States Government prioritize all obligations on the
		  debt held by the public in the event that the debt limit is
		  reached.
	
	
		1.Short
			 titleThis title may be cited
			 as the Ensuring the Full Faith and
			 Credit of the United States and Protecting America's Soldiers and Seniors
			 Act.
		2.Prioritize
			 obligations on the debt held by the public, Social Security benefits, and
			 military payIn the event that
			 the debt of the United States Government reaches the statutory limit as defined
			 in section 3101 of title 31, United States Code, the following shall take equal
			 priority over all other obligations incurred by the Government of the United
			 States:
			(1)The authority of the Department of the
			 Treasury contained in section 3123 of title 31, United States Code, to pay with
			 legal tender the principal and interest on debt held by the public.
			(2)The authority of
			 the Commissioner of Social Security to pay monthly old-age, survivors’ and
			 disability insurance benefits under title II of the Social Security Act.
			(3)The payment of
			 pay and allowances for members of the Armed Forces on active duty.
			3.Limited debt
			 limit authority
			(a)In
			 generalIf the Secretary of the Treasury determines, after
			 consultation with the Director of the Office of Management and Budget, that
			 incoming revenue will not be sufficient to finance the priorities listed in
			 section 2 over the following 2 weeks, the Secretary, in coordination with the
			 Director of the Office of Management and Budget, shall—
				(1)notify Congress
			 of the expected revenue shortfall; and
				(2)raise the debt
			 limit by the amount necessary to cover the difference between incoming revenue
			 and the revenue needed to finance the priorities listed in section 2 on a
			 2-week basis.
				(b)LimitThe
			 debt limit increase provided by subsection (a)(2) may not exceed the difference
			 between expected outlays for the listed priorities and expected revenue.
			(c)Excess
			 revenueIf incoming revenue exceeds the amount projected by the
			 Secretary of the Treasury, in consultation with the Director of the Office of
			 Management and Budget, needed to finance the priorities listed in section 2
			 over the 2-week period, any amount in excess shall be held in reserve and
			 applied to the following 2-week period.
			
